Citation Nr: 0702897	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claim of 
entitlement to service connection for a stomach condition.  
The veteran perfected a timely appeal of this determination 
to the Board.  The matter has since been transferred to the 
RO in Providence, Rhode Island.

The Board notes that subsequent to the RO's most recent 
adjudication of the veteran's claim in March 2005, evidence, 
including VA medical treatment records dated from May 2004 to 
May 2005, was associated with the claims folder.  However, as 
this evidence, while it generally mentions the stomach as 
part of examinations for other disorders, and confirms 
present stomach pathology, it has no bearing on the veteran's 
service connection claim for a stomach condition as I does 
not include a nexus opinion; it is not additional pertinent 
evidence, and therefore the RO was not required to furnish an 
additional Statement of the Case following its association 
with the claims folder.  See 38 C.F.R. § 19.31(b)(1).


FINDING OF FACT

A chronic stomach disorder was not present in service and was 
not shown many years after separation from service.


CONCLUSION OF LAW

A stomach condition was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
June 2003 and September 2003 letters from the AOJ to the 
veteran, which generally informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment and 
hospital records, and written statements from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

The veteran argues that he is entitled to service connection 
for a stomach condition.  Specifically, the veteran asserts 
that he was treated for severe stomach pain and diarrhea in 
service, and that since that time he has had reoccurring 
episodes of the same problems, on average every 6 to 8 weeks, 
for which he has received medical treatment.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In the instant case, the veteran's service medical records 
indicate that the veteran received in-service treatment for 
acute gastroenteritis of an undetermined cause in June 1950.  
He was quartered and treated in the dispensary, and was 
released to general service duty three days later.

On separation examination in August 1951, no stomach or 
gastrointestinal problems were noted.  At that time, the 
veteran reported that he had no history of frequent 
indigestion, stomach, liver or intestinal trouble, or gall 
bladder trouble or gall stones.

The earliest indication of post-service treatment for a 
stomach problem is an August 1967 treatment record for 
complaints of chest, hip, and ankle pain.  The record notes 
that a month prior, the veteran was treated for persistent 
diarrhea, which was controlled with diet and symptomatic 
medication, and that at that time, a sigmoidoscopy was 
performed and was normal.  It was furthermore noted that the 
veteran had no history of indigestion or intolerance to fried 
or fatty foods, no hematemesis or melena, that his bowels 
were regular, and that his weight had gone down 12 pounds in 
the past 6 seeks, but that his appetite had been poor for 
that same amount of time.

In December 1992, the veteran was treated for complaints of 
chest and epigastric pain associated with diaphoresis, mild 
nausea, and no vomiting or shortness of breath.  At that 
time, it was noted that the veteran otherwise had no history 
of chest or abdominal pain.  An abdominal ultrasound 
examination resulted in a diagnosis of cholelithiasis.

In February 1996, the veteran was treated for complaints of 
abdominal pain.  A gastritis biopsy revealed gastric mucosa 
with no pathologic diagnosis.  The veteran was diagnosed as 
having antral gastritis, a small hiatal hernia and acute 
gallstone pancreatitis. 

On March 1996 follow-up examination, the veteran claimed that 
his abdominal pain had not recurred, that he was feeling 
well, and that he had lost some weight.  He was diagnosed as 
having pancreatitis, secondary to gallstone disease, 
resolved, and mild gastritis, under treatment.

In October 1997, the veteran underwent a laparoscopic 
cholecystectomy, and was diagnosed as having cholecystitis 
and cholelithiasis.

Additional medical records associated with the claims folder 
are silent for opinions relating the acute episode of 
gastroenteritis with any current gastrointestinal disorder.

Analysis

After review of the record, the Board determines that a 
preponderance of the evidence is against the veteran's claim.

In short, the record does not establish a chronic stomach 
condition related to the veteran's episode of acute 
gastroenteritis during service.  At separation examination, 
no stomach condition was noted, and the veteran noted no 
history of any stomach problems.  The first record of 
treatment for any stomach condition was dated in August 1967, 
many years after service, and that record noted treatment for 
diarrhea that was controlled with diet and symptomatic 
medication.  There is no further recorded treatment for a 
stomach condition until the 1990s, when the veteran was 
treated for stomach pain that was found to be related to gall 
bladder problems, including gallstones, and gastritis.

The Board has considered the veteran's contention that many 
of the physicians who had treated him for stomach problems 
are now deceased.  However, the record is completely negative 
for medical evidence of any chronic stomach condition until 
1992, over 40 years after the veteran's separation from 
service.  Moreover, there is no medical opinion or other 
medical evidence linking any post-service stomach condition 
in any way to the veteran's in-service episode of 
gastroenteritis, or otherwise to his period of service.

In light of the above, the Board determines that a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for a stomach condition is 
not warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a stomach disorder is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


